Citation Nr: 9903693	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1977 to January 
1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The Board notes that, in the appellant's March 1996 notice of 
disagreement (VA form 21-4138), he stated that "I believe 
that the December 11, 1979, decision denying service 
connection for a seizure disorder is a clear and unmistakable 
error and should be reversed and [that] service connection 
[should be] granted for that disorder under the provision of 
38 CFR § 105a [sic]."  He did not elaborate further on the 
substance of that claim.  We remind the appellant that a 
claim based on clear and unmistakable error requires that the 
claimant specify the error of fact or law that compels 
reversal of the prior final decision, and that this error 
must be undebatable and about which reasonable minds could 
not differ.  Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993); 
Russell v. Principii, 3 Vet.App. 310, 314 (1992).  The 
appellant's alleged claim of clear and mistakable error is 
referred to VARO for appropriate action.

Additionally, in his March 1996 notice of disagreement, the 
appellant raises the issue of entitlement to service 
connection for organic delusional syndrome associated with 
seizure disorder.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was initially 
denied by VARO in December 1979 because VA examination dated 
July 1979 was negative for a seizure disorder, and again by a 
rating decision dated October 1980.

2.  The appellant's most recent evidentiary submissions to 
reopen the claim of service connection for a seizure 
disorder, consisting of VA treatment records dated between 
1992 and 1998, are new and material to the issue of service 
connection for schizophrenia as they were not previously 
considered and they tend to show the presence of a seizure 
disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim to 
service connection for a seizure disorder has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant served on active duty from July 1977 to January 
1979.  Service medical records are negative for seizure 
disorder or psychiatric defects on entrance examination in 
1977.  On September 18, 1978, the appellant went on sick call 
at the dental clinic while stationed in Ansbach, Germany.  It 
was noted that he was having a "hallucinating seizure in 
operatory, Dr. Blanchett MD consulted, patient taken to med 
clinic downstairs and then to Nuremberg hospital for 
observation."  On September 19, 1978, Dr. Blanchett noted 
that the appellant had an "acute episode of 'seeing the 
devil trying to strangle him'" and that he had struck at the 
dentist.  The appellant denied drug use, but this was 
question by another physician.  The impression was 
questionable paranoid schizophrenia.  The appellant was 
admitted to the Army hospital at Nuremberg where he stayed 
for 17 days.  During hospitalization, the appellant had 
nightmares for the first 5 days, which gradually disappeared 
following his placement on Sinequan; he did not report seeing 
the devil at any time during hospitalization.  By history, 
the appellant began drinking at age 16, and occasionally 
drank up to 1/2 gallon of rum and 1 case of beer of a week.  It 
was noted that he had experimented with marijuana, cocaine, 
speed, hash, and barbiturates prior to service.  He denied 
any use of drugs in service.  Because of the history of much 
motor activity during the nightmares, the question of a 
possible seizure disorder was brought up and an 
electroencephalogram was conducted.  An awake EEG was 
abnormal, with right-sided slowing and spike activity; a 
lesion in the right hemisphere was also suggested.  A seizure 
disorder was diagnosed and he was placed on Dilantin.  The 
final diagnoses at discharge were seizure disorder, low 
normal intelligence, and right eye conjunctivitis.  He was 
discharged to duty on Dilantin with follow-up appointments 
scheduled.

On November 16, 1978, the appellant was seen for complaints 
of seeing the devil at night, and sometimes during the 
daytime.  He reported that the devil was trying to kill him.  
It was noted that he had an acute episode for which he was 
hospitalized for 3 weeks and that, during that time, the 
hallucinations had ceased.  These episodes reportedly began 
in basic training.  The appellant was assessed with paranoid 
psychosis.  His last episode began after he was drinking.  In 
December 1978, it was noted that the appellant was not taking 
Dilantin as directed.  Separation examination (chapter 5 
purposes) dated December 1978 reflects "none" under the 
heading "summary of defects."

In May 1979, the appellant filed a claim for service 
connection for seizures and, in July 1979, a VA examination 
was conducted.  By history, the appellant abused drugs and 
had a seizure disorder for the past year, with 3 grand mal 
seizures.  His last seizure occurred in June 1979.  He 
reported using Dilantin.  On special neurological 
examination, the appellant reported that he had seizures 
twice a week and his mother reported that he screams, raves 
and acts violent during seizure episodes.  There was no 
tongue biting, incontinence, or clearly defined tonic-clonic 
phase of these spells.  The examiner stated that neurological 
examination was completely negative.  He doubted that the 
episodes reported by the appellant were true epileptic 
seizures, and suggested that they were psychiatric in origin.  
A subsequent EEG was normal.

On VA psychiatric examination in July 1979, the appellant 
reported that he had used marijuana 6 years earlier.  He 
complained of seizures and blackouts.  He denied thoughts or 
acts of self-destruction and had a realistic concept.  There 
was no evidence of grandiosity, but he tended to put himself 
in the best possible light and denied evidence of failure in 
his adjustment.  It was noted that the appellant abided by 
the usual laws and social customs and that he used no illicit 
drugs or alcohol to excess.  Clinical findings were 
significant for vivid dreams that were at times confused with 
reality, and auditory and visual hallucinations prior to 
having a seizure.  The appellant described himself as non-
communicative, noting that he spent a lot of time alone 
because he was afraid of having seizures.  The appellant felt 
as though he had been taken advantage of and that people 
talked or plotted against him.  There were periods of 
sadness, and feelings of worthlessness along with fatigue, 
insomnia, and poor appetite.  There was almost a complete 
lack of emotional responsiveness in his face, speech and 
gestures.  The overall severity of his psychiatric illness 
was described as mild to moderate with corresponding social 
and industrial impairment.  The diagnoses were seizure 
disorder, personality disorder, paranoid personality, and 
mixed psychoneurosis with anxiety and depression.

By a rating decision dated December 1979, service connection 
for a seizure disorder was denied.

In August 1980, VA treatment records dated July 1980 were 
received showing diagnoses for paranoid schizophrenia and 
seizure disorder of unclear etiology.  The appellant's 
medications included Dilantin, Valium, Loxitane, and 
Cogentin.  The estimated length of treatment was noted as 
"long term."

By a rating decision dated October 1980, the claim for 
service connection for seizure disorder was denied on the 
basis that no new and material evidence had been received to 
reopen the claim.

In April 1993, VA treatment records for the period April 1992 
to April 1993 were received.  These records reflect diagnoses 
for alcohol abuse, atypical seizure disorder, probable 
organic affective syndrome, and mixed substance abuse.

By a rating decision dated April 1993, the claim for service 
connection for seizure disorder was again denied on the basis 
that no new and material evidence has been received to reopen 
the claim.

In March 1994, the appellant requested service connection for 
a nervous disorder and seizures.

In April 1995, VA treatment records for the period of 
December 1992 to November 1994 were obtained.  The appellant 
was regularly seen for complaints of hallucinations and 
seizures.  In February 1993, he was hospitalized for nerves.  
It was noted that he had a long history of cocaine, cannabis 
and alcohol abuse.  The appellant reported that he had 
hallucinations that urged him to kill himself and paranoid 
delusions.  He admitted to abusing drugs and alcohol for the 
last several years, more heavily for the last 1 to 11/2 years.  
Diagnoses at discharge included paranoid schizophrenia, 
polysubstance abuse, alcohol dependency, and seizure 
disorder.  In April 1994, the appellant was hospitalized for 
an adjustment in his medications.  The discharge diagnoses 
were paranoid schizophrenia, psychoactive substance abuse and 
seizure disorder by history.

In March 1998, VA treatment records for the period of March 
1994 to March 1998 were obtained.  These records show 
treatment for paranoid schizophrenia and seizure disorder.  
Curiously, the appellant reported by history in March 1996 
that his seizures and psychiatric symptoms began shortly 
after a head injury in service.  Not surprisingly, the 
examiner suggested a connection between his illnesses and the 
alleged head injury.  The appellant was diagnosed with a 
seizure disorder and organic delusional syndrome.

II.  New and Material Evidence to Reopen

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. §§ 5108, 7105(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 
(1998).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Veterans Appeals (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

Title 38 of the Code of Federal Regulations (1998) provides 
as follows:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The Court has summarized case law on claims to reopen 
previously and finally disallowed claims.  

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must be 
determined whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered."

Bernard v. Brown, 4 Vet.App. 384, 389 (1993).  See also Evans 
v. Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991).

In this case, the appellant's claim for service connection 
for a seizure disorder was initially denied by VARO in 
December 1979, because the claimed disability was not shown 
by the current VA examination.  This claim was again denied 
in October 1980 based on the absence of new and material 
evidence to reopen.  These decisions are final.  As indicated 
above, the Board may reopen and review a claim which has been 
previously denied only if new and material evidence is 
submitted by or on behalf of the appellant.  The credibility 
of the new evidence is presumed.  Justus v. Principi, 3 
Vet.App. 510, 513 (1992).

After reviewing the most recent evidentiary submissions, 
which consist of VA treatment records dated 1992 to 1998 
showing the presence of a seizure disorder, the Board finds 
that they are new and material to the issue of entitlement to 
service connection for seizures.  We note that, at the time 
this claim was denied in December 1979, the most recent 
medical evidence of record contained in report of VA 
examination dated July 1979 was negative for any neurological 
disturbance, to include a seizure disorder, although the 
appellant was diagnosed with seizures in service and an in-
service EEG showed brain abnormality.  The VA treatment 
records dated between 1992 and 1998 have not been previously 
considered and, therefore, they are new; furthermore, as 
these records show the presence of a seizure disorder, they 
are relevant and probative to the issue at hand, thus 
material.

In view of the above, the Board finds that new and material 
evidence sufficient to reopen the claim for service 
connection for a seizure disorder has been submitted. 


ORDER

To the extent of the finding that new and material evidence 
has been submitted to reopen the claim for service connection 
for a seizure disorder, the appeal is resolved in the 
appellant's favor.


REMAND

In view of the favorable decision above, the issue of 
entitlement to service connection for a seizure disorder is 
REMANDED for consideration of the claim.  In the adjudication 
that follows the reopening, VARO should determine, as 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old.

With respect to the claim of entitlement to service 
connection for schizophrenia, the Board believes that further 
evidentiary development is necessary.  Specifically, a VA 
psychiatric examination is necessary.  We note that a VA 
psychiatric examination has not been conducted since 1979 and 
that the medical evidence of record does not resolve the 
issue of whether the appellant had an acute versus chronic 
psychiatric condition is service, whether any psychiatric 
condition currently shown is substance induced, and the 
precise nature of any acute or chronic psychiatric disorder 
shown in service and at present.  Therefore, remand is 
necessary.  See Littke v. Derwinski, 1 Vet.App. 90 (1990) and 
Green v. Derwinski, 1 Vet.App. 121 (1990).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 
1 Vet.App. 221 (1991).

In view of the above, this case is REMANDED for the following 
action:

1.  The appellant should be scheduled for 
a VA psychiatric examination.  A copy of 
this notice should be included in the 
claims folder.  The examination must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.   All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner must thoroughly 
review the appellant's entire medical 
history.  For the record, the examiner 
should determine the nature and extent of 
any independent chronic psychiatric 
disease shown on the current examination, 
providing a differential diagnosis for 
any secondary or subtype, and whether or 
not the appellant displayed pathological 
findings consistent with the onset of any 
current primary psychiatric disease in 
service.  Additionally, the examiner 
should indicate whether the appellant's 
in-service psychiatric problems reflect 
persistence to date, and whether any 
current psychiatric disorder(s) shown is 
(are) substance induced.  The examiner 
must provide a comprehensive report 
containing full rationale for any opinion 
expressed.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Veterans Appeals (the 
Court) for additional development or other appropriate action 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 
(West 1991 & Supp. 1996) (History and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs all VAROs to provided expeditious handling of all 
cases that have been remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Under 38 U.S.C.A. 
§ 7252 (West 1991), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1997).

